Citation Nr: 0636852	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  96-46 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a low back disability.  

2.  Entitlement to a disability rating higher than 10 percent 
for bronchial asthma prior to October 27, 2004.

3.  Entitlement to a disability rating higher than 30 percent 
for bronchial asthma from October 27, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to September 
1981, and from March 1984 to December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In August 2000, the appeal was decided in part and remanded 
in part.  This case has since been returned to the Board for 
further appellate action.  

In a report of contact dated in October 1999, the veteran is 
reported to have expressed her desire to withdraw her appeal.  
A VA representative explained to the veteran that a 
withdrawal must be in writing.  It does not appear that she 
ever submitted a withdrawal in writing; thus, these issues 
remain in appellate status.  38 C.F.R. § 20.204(c) (2006).

The Board notes that during the course of the veteran's 
appeal, in a December 2004 rating decision, the disability 
rating assigned for asthma was increased from the originally 
appealed 10 percent to 30 percent.  The veteran did not 
disagree with that decision; however, her continued 
disagreement with the original rating and the increased 
rating is presumed.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  

Also during the course of the appeal, a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU) was granted, effective May 26, 
2005.  




FINDINGS OF FACT

1.  The veteran's low back disability is manifested by severe 
limitation of motion.

2.  From January 1, 1993, through October 6, 1996, the 
veteran's asthma was manifested by mild symptomatology.  

3.  From October 7, 1996, to October 27, 2004, the veteran's 
asthma was necessitated daily inhalational or oral 
bronchodilator therapy.

4.  The veteran's asthma is currently manifested by moderate 
symptomatology requiring daily inhalational or oral 
bronchodilator therapy, FEV1 and FEV1/FVC greater than 55 
percent, and no necessity of oral steroid therapy.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for a low 
back disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for a rating higher than 10 percent for 
asthma are not met from January 1, 1993, through October 6, 
1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

3.  The criteria for a 30 percent disability rating for 
asthma are met from October 7, 1996, through October 26, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996-2006).

4.  The criteria for a disability rating higher than 30 
percent for asthma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for her 
service-connected low back disorder and asthma.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that she submit any pertinent 
evidence in her possession, by letter mailed in May 2005.  
The veteran was subsequently provided notice of the type of 
evidence necessary to establish an effective date for the 
increased ratings sought by letter sent in March 2006.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The RO made 
several attempts to obtain Social Security Administration 
(SSA) records.  However, it received notice from SSA in March 
2004 that the veteran was not entitled to SSA benefits and 
there were no records on file.  

Following the completion of all indicated development of the 
record, the RO readjudicated the veteran's claims in February 
2006.  There is no indication or reason to believe that any 
ultimate decision of the RO on the merits of the claims would 
have been different had VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Analysis

Low Back

The veteran is seeking an increased disability rating for her 
service-connected low back disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  She essentially contends that 
the symptomatology associated with the disability is more 
severe than is reflected in the currently assigned rating.

While the veteran has been consistently rated under 
Diagnostic Code 5295, the Board notes that, during the 
pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The Board notes initially that the veteran's measured range 
of lumbar spine motion shows a level of impairment that is 
clearly more severe than the currently assigned 10 percent 
rating.  The most recent examination in October 2005 showed 
forward flexion of the lumbar spine measured to 10 degrees, 
with lateral flexion and extension to 5 degrees, and lateral 
rotation to 15 degrees.  Pain was reported with all motion.  

The reported ranges of motion meet the criteria for a 40 
percent rating under the current version of the rating 
schedule, which requires forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  Moreover, the criteria for a 40 
percent rating are also met under the former Diagnostic Code 
5292, which requires limitation of motion that is severe.  
Given the description of the veteran's range of motion in the 
October 2005 report as "very limited," the October 2004 
description as "markedly limited," the July 2001 
description as "quite limited," and the comparison of the 
measured ranges with the normal ranges as reported in 
38 C.F.R. § 4.71a, Plate V (normal forward flexion is 90 
degrees, extension is 30 degrees), the Board finds that the 
criterion of severe limitation of lumbar spine motion is met.  

Other medical evidence shows similar findings.  An October 
2004 VA examination report shows forward flexion to 10 to 15 
degrees.  A July 2001 examination report shows forward 
flexion to 15 degrees before onset of pain.  The November 
1997 VA examiner reported forward flexion to 10 to 15 
degrees, limited by pain.  Private treatment records from May 
and October 1996 show forward flexion measurement between 15 
and 20 degrees, limited by pain.  A September 1996 report, 
recorded after a work-related acute exacerbation, shows 
forward flexion limited to 5 degrees.  

It would appear that the RO has based its denial of an 
increased rating on its finding that the current 
symptomatology is due to an intercurrent injury that is not 
related or attributable to the service-connected disability.  
Thus, the RO has attempted to distinguish the symptomatology 
attributable to post-service injuries from the symptomatology 
attributable to the service-connected injury.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In this case, the July 2001 examiner related the veteran's 
current symptoms to a herniated disc and degenerative disc 
disease, which the examiner found was at least as likely as 
not related to the veteran's military service.  In an October 
2005 report, the same VA examiner found that, while the post-
service work-related injuries cannot be overlooked, based on 
the available information, her opinion was that it is at 
least as likely as not that the veteran's current lumbosacral 
disability is related to the in-service diagnoses, although 
to an unquantifiable extent.  There is no medical opinion of 
record that directly contradicts or conflicts with these 
opinions.  

While the RO noted some problems with the October 2005 
opinion, which arguably lessen its probative weight, such as 
the examiner's failure to quantify the extent to which the 
current symptoms are attributable to the service-connected 
disorder, these deficiencies alone are not enough to push the 
balance of the evidence away from the veteran.  Indeed, the 
holding in Mittleider clearly establishes that in situations 
where distinction of symptoms is unclear or 
"unquantifiable" the default should be to attribute those 
symptoms to the service-connected disability.  While the 
veteran appears to have suffered work-related back injuries 
in the years since service, there is simply no accurate way 
to distinguish the effect of these injuries from the overall 
service-connected disorder.  However, the medical opinion 
evidence overwhelmingly shows that they are related, at least 
to some extent.  The Board therefore finds that all low back 
symptomatology must be considered as part of the service-
connected disability.  

While the Board has found that a 40 percent rating is 
supported, it also finds that a rating higher than 40 percent 
is not supported under either version of the rating schedule.  
The Board notes that most of the measured ranges of motion 
were noted as the point at which pain began, or prior to 
onset of pain.  In fact, the October 2005 examiner did not 
believe that there was additional range of motion loss due to 
De Luca factors, as there was almost no range of motion 
anyway.  Thus, it does not appear that there is such 
additional impairment as would warrant a higher rating.

To warrant a 50 percent rating under the current rating 
schedule, the evidence would have to show unfavorable 
ankylosis of the entire thoracolumbar spine.  While favorable 
ankylosis is arguably approximated, the veteran's spine has 
consistently been found to be straight, and thus not in an 
unfavorable position.  See Note (5) under the General Rating 
Formula for Diseases and Injuries of the Spine.

The current rating schedule also provides for a 60 percent 
rating for intervertebral disc syndrome where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  In the veteran's 
case, there is no evidence or suggestion of acute signs and 
symptoms requiring bed rest prescribed by a physician or 
treatment by a physician.  

Under the former criteria, a 60 percent rating, is authorized 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

In the veteran's case, the evidence does not support the 
presence of more than severe intervertebral disc disease.  
Indeed, it appears that the veteran's low back symptomatology 
is primarily manifested by limitation of motion of the lumbar 
spine and pain which is experienced in the lumbar area.  

Historically, the veteran's low back disability did not 
involve any neurological symptomatology.  Neurological 
examination in September 1995 showed no evidence of 
radiculopathy.  A March 1997 CT scan revealed a large central 
and left-sided disc herniation at S1.  A partial 
hemilaminectomy was performed in March 1997.  No recurrent 
herniation was found on follow-up MRI in February 1998.  
Other disc bulges were noted, but without significant neural 
compromise.  The November 1997 VA examiner interpreted a 
November 1996 MRI of the lumbar spine as showing "mild" 
degenerative changes with no evidence for significant central 
or foraminal stenosis.  Muscle strength was 5 out of 5.  

The recent medical evidence has shown more severity overall; 
however, it does not appear that the veteran's radicular 
symptoms have increased significantly.  While the October 
2005 examiner found that sensation to light touch was 
decreased in the left leg as compared to the right, with the 
left medial thigh more normal than the right, she also found 
that muscle bulk in the lower extremities was equal and 
appeared normal; strength testing was grossly normal and 
equal; and deep tendon reflexes were 1+ and equal.  While 
ankle reflexes could not be obtained, it is unclear whether 
this means that they were absent, or that testing could not 
be performed.  

Similarly, in October 2004, the examiner reported grossly 
normal and equal strength in the legs, with decrease in light 
touch in the left foot and leg as compared to the right, but 
normal in the left thigh.  The veteran reported that this was 
a bad day for her back, and that she had been doing somewhat 
better recently.  

On VA examination in July 2001, the veteran's back was noted 
to be straight.  There was normal strength in all lower 
extremity muscle groups.  Muscle bulk was normal and equal.  
The veteran reported persistent radicular symptoms.  
Sensation to light touch was mildly decreased in the left leg 
and there was a noticeable limp favoring the left leg.  
However, deep tendon reflexes were 2+ and equal.  

Based on the minimal nature of the veteran's neurological 
impairment in relation to her overall severe low back 
disability, the Board does not find symptomatology to the 
pronounced degree contemplated for a 60 percent rating under 
Diagnostic Code 5293.  

The Board has also considered whether a separate compensable 
rating is warranted based on neurological impairment of 
either lower extremity.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

In the veteran's case, given the minimal findings discussed 
above, the Board finds that the purely neurological 
impairment is no more than slight and therefore does not 
warrant a compensable rating.  

In sum, while the veteran has clearly suffered intercurrent 
work-related injury to her back, there is no medical basis to 
distinguish her service-connected symptomatology from the 
non-service-connected symptomatology.  All symptoms have 
therefore been considered.  Based on the severe level of 
overall low back symptomatology, the Board finds that a 40 
percent rating is in order.  However, the Board has found no 
appropriate basis for granting more than a 40 percent rating. 

Asthma

The veteran is seeking an increased disability rating for her 
service-connected asthma, which is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6602 from January 1, 1993, through October 26, 2004, and as 
30 percent disabling from October 27, 2004 to the present.  
She essentially contends that the symptomatology associated 
with the disability is more severe than is reflected in the 
currently assigned ratings.

The criteria for evaluating this disability were revised 
effective October 7, 1996.  In accordance with VAOPGCPREC 7-
2003, the Board has reviewed the revised rating criteria.  
The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement 
to prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is for assignment where pulmonary function 
testing shows FEV-1 of 71- to 80-percent predicted; FEV-1/FVC 
of 71 to 80 percent; or the requirement for intermittent 
inhalational or oral bronchodilator therapy.  

A 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted; FEV-1/FVC of 56 to 70 percent; or the requirement 
of daily inhalational or oral bronchodilator therapy; or the 
requirement of inhalational anti-inflammatory medication.  

To warrant a 60 percent rating under Diagnostic Code 6602, 
the evidence must show FEV-1 of 40- to 55-percent predicted; 
FEV-1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  

Under the version of the rating schedule in effect prior to 
October 7, 1996, a 10 percent rating required mild symptoms; 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating required moderate symptoms; asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating required severe symptoms; frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.

With respect to pulmonary function testing, the veteran's 
test results have been quite consistent throughout the period 
on appeal.  In January 2006, FEV-1/FVC value was 83 percent.  
In December 2004, FEV-1 was 59 percent.  In October 2004, 
FEV1/FVC was 83 percent.  In January 2001, FEV1 (post-
medication) was 83 percent; FEV1/FVC was 80 percent.  In 
March 2001, FEV1 (post-medication) was 82 percent; FEV1/FVC 
was 79 percent.  In December 1997, FEV1 was 77 percent; 
FEV1/FVC was 84 percent.  In May 1993, FEV1 was 109 percent; 
FEV1/FVC was 85 percent.  

The Board notes that supplementary information published with 
promulgation of the current rating criteria reveals that 
post-bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).  
Indeed, this current VA practice is required by VA regulation 
as of October 6, 2006.  See 38 C.F.R. § 4.96 (d) (October 6, 
2006).  Note 4 under that section states that post-
bronchodilator studies are required when PFT's are done for 
disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states why.  Note 5 states that when 
evaluating based on PFT's, use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.  

While this distinction does not appear to affect the outcome 
of the veteran's claim, the Board simply notes that the 
January 2001 and March 2001 results are the only results that 
comply with this requirement, and they are therefore 
considered more probative than the other results.  

It would appear that none of the pulmonary function tests 
support a 60 percent rating under the current rating 
schedule.  Moreover, a review of the medical records does not 
show that the veteran has monthly visits to a physician for 
asthma symptoms.  With respect to corticosteroids, the March 
2001 examiner noted that the veteran had not been on oral 
steroids.  The July 2001 examination report states that the 
veteran was taking Prednisone on a daily basis.  The veteran 
stated that she did not know how long she had been on daily 
oral steroids.  The October 2004 examiner noted that when she 
last saw the veteran, she had been taking oral steroids, but 
that the veteran had since stopped; although she did not know 
when this was.  

The Board notes that there is no objective evidence from the 
medical record to show that the veteran was taking oral 
corticosteroids for any significant time; in particular the 
record does not show an ongoing prescription for Prednisone.  
Even conceding that the veteran may have taken 
corticosteroids for some period, the record simply does not 
establish that she required 3 or more courses of 
corticosteroids during any one-year period pertinent to this 
claim.  Based on such findings, the Board concludes that the 
criteria for a 60 percent rating are not met or approximated 
under the current regulations.   

The Board has also considered the rating schedule in effect 
prior to October 7, 1996, and finds that the evidence does 
not show the level of symptomatology required for a 60 
percent rating under that rating schedule.  While the veteran 
has frequent attacks of asthma (one or more attacks weekly), 
those attacks appear to be relieved by her prescribed 
medication.  An October 2005 treatment note shows that the 
veteran had expiratory wheezes prior to the examination, but 
her lungs cleared after use of an inhaler.  Thus, the 
evidence does not show that she experiences severe 
symptomatology, at least for any significant period of time.  
While the veteran complained of dyspnea on exertion, the 
March 2001 examiner found this claim difficult to evaluate 
given the veteran's excessive weight.  On examination in July 
2001, the veteran stated that going up stairs or walking up 
an incline or hill caused shortness of breath; however, even 
conceding this description as accurate, it would appear to 
fall short of "marked" dyspnea.  

The Board also finds it significant that the veteran has 
consistently presented for examinations with minimal or 
nonexistent symptoms.  In January 2006, the veteran's breath 
sounds were normal without wheezes, rales or rhonchi.  On 
examination in July 2001, the veteran had no wheezes, rales 
or rhonchi.  The veteran was afforded a VA examination in May 
1993, which resulted in a diagnosis of "mild" bronchial 
asthma.  Examination showed minimal expiratory wheezing and 
no dyspnea.  In September 1996, the veteran was found to have 
no audible wheezing during conversion, but wheezing could be 
elicited on forced expiration.  In a July 2004 progress note, 
the veteran's asthma was noted to be stable, and no wheezing 
was noted.  

Based on the above findings, the Board concludes that a 
rating higher than 30 percent is not warranted under either 
version of the rating schedule during any period of time here 
on appeal.  The Board will now determine whether a rating 
higher than 10 percent is warranted prior to October 27, 
2004.  

The evidence for the period prior to October 27, 2004, does 
not indicate that the current criteria for a 30 percent 
rating are met on the basis of pulmonary function testing.  
The pulmonary function test results for that period are 
consistently above 70 percent.  However, the March 2001 VA 
examination report shows that the veteran was using an 
Albuterol inhaler three times a day and an Azmacort inhaler 
once a day.  Similar findings were reported in July 2001.  
Thus, on the basis of daily inhalational or oral 
bronchodilator therapy, the Board finds that the new criteria 
for a 30 percent rating are met for the period from October 
7, 1996 (effective date of new criteria) through October 26, 
2004.  Therefore, the veteran is entitled to a 30 percent 
rating from October 7, 1996, through October 26, 2004.  This 
leaves the period from January 1, 1993, through October 6, 
1996, during which a 10 percent rating is currently assigned, 
and only the former rating schedule may be applied.  

As set out above, under the former rating schedule, a 30 
percent rating required moderate symptoms; asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  The veteran 
has consistently reported a near constant presence of asthma 
symptoms.  A May 1993 VA examination report shows her 
complaint of asthma year-round.  A September 1995 VA 
examination report shows that the veteran complained of 
attacks which sometimes require medication three times per 
day.  While this criterion for a 30 percent rating appears to 
be met, the evidence does not show the presence of moderate 
dyspnea on exertion between attacks, or of overall moderate 
symptomatology due to asthma.  

As noted above, the objective findings in September 1995 
showed no wheezing or expiratory prolongation of resonance.  
X-rays were clear.  The report of a May 1993 pulmonary 
function test shows the veteran's complaint of dyspnea after 
a slow walk with frequent wheezing; however, a finding of 
dyspnea alone does not indicate that such dyspnea is 
"moderate" in degree, as required for a 30 percent rating.  
Dyspnea and wheezing are also criteria listed for a 10 
percent rating, the difference being that such symptoms 
should be evaluated as "mild" for a 10 percent rating, and 
"moderate" for a 30 percent rating.  The May 1993 VA 
examiner specifically found that the veteran's bronchial 
asthma was "mild."  On examination, there were a few 
rhonchi and "minimal" expiratory wheezing, with no rales 
heard.  This would appear to be consistent with the criteria 
for a 10 percent rating.  

The Board notes that the veteran's statements and actions are 
also consistent with a mild level of symptomatology with 
worsening only after the September 1996 examination.  
Specifically, the veteran refused a pulmonary function test 
in conjunction with the September 1996 examination.  Instead, 
she submitted the May 1993 test results, indicating to the 
Board that she believed her symptoms had not worsened since 
then.  As noted above, the May 1993 examiner diagnosed 
"mild" asthma.  Based on a finding of overall mild 
symptomatology prior to October 7, 1996, and the 
inapplicability of the current rating schedule during that 
period, the Board finds that the criteria for a rating higher 
than 10 percent are not met prior to October 7, 1996.

In sum, the Board finds that during no portion of the period 
on appeal has the disability picture approximated the 
criteria for a 60 percent evaluation under either the former 
or current version of the rating schedule.  The criteria for 
a 30 percent rating are met during the period from October 7, 
1996, through October 26, 2004, on the basis of consistent 
evidence of daily inhalational or oral bronchodilator 
therapy.  Prior to October 7, 1996, the criteria for a rating 
higher than 10 percent are not met.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for her low back disability or asthma, and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a 40 percent rating for a low back disorder is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to a 30 percent rating for asthma from October 7, 
1996, through October 26, 2004, is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a rating higher than 10 percent for asthma 
from January 1, 1993, through October 6, 1996, and 
entitlement to more than a 30 percent rating for asthma 
beginning October 7, 1996, is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


